Citation Nr: 0512632	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-34 734	)	DATE
	)
	)


THE ISSUES


1.  Whether a March 24, 1989, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to an 
effective date prior to January 9, 1986, for a 10 percent 
evaluation for post-traumatic neuralgia of the left jaw 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Whether a March 24, 1989, decision of the Board that 
denied entitlement to an evaluation in excess of 10 percent 
for post-traumatic neuralgia of the left jaw should be 
revised or reversed on the grounds of CUE.

(The veteran's claims of CUE in February 21, 1961, October 
24, 1984, June 15, 1999, Board decisions, and the Board's 
reconsideration of its January 17, 2002, decision, are the 
subject of a separate decision of the Board.)


REPRESENTATION

Moving party represented by:  Richard Paul Cohen, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to April 
1958.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a March 24, 
1989, Board decision that denied entitlement to an effective 
date prior to January 9, 1986, for a 10 percent evaluation 
for post-traumatic neuralgia of the left jaw and to an 
evaluation in excess of 10 percent for post-traumatic 
neuralgia of the left jaw.

In his April 2002 motion, the veteran also alleges that a May 
21, 1987, Board decision was clearly and unmistakably 
erroneous.  In the May 21, 1987, decision, the Board denied 
entitlement to an effective date prior to January 9, 1986, 
for a 10 percent evaluation for post-traumatic neuralgia of 
the left jaw, and to an evaluation in excess of 10 percent 
for post-traumatic neuralgia of the left jaw.  In the March 
24, 1989, reconsideration decision, by an expanded panel, the 
Board found that its May 21, 1987, decision did not involve 
obvious error and affirmed the May 21, 1987, decision, that 
denied entitlement to an earlier effective date and to an 
increased rating for the veteran's post-traumatic neuralgia 
of the left jaw.

The controlling statutory provision provides that decisions 
of a majority of a section's Board members (now known as 
Veterans Law Judges) are final unless the Chairman orders 
reconsideration.  A decision of a majority of an expanded 
section's members shall constitute the final Board decision.  
See 38 U.S.C. § 4003(1) (U.S. Government Printing Office 
1965), as amended by P. L. No. 100-687, 102 Stat. 4105, Sec. 
202 (effective Jan. 1, 1989) (redesignated as 38 U.S.C.A. 
§ 7103).  As such, the May 21, 1987, Board decision no longer 
constitutes final decision of the Board, pursuant to 38 
U.S.C. § 4003(1), as amended by P. L. No. 100-687, 102 Stat. 
4105, Sec. 202.  Thus, the March 24, 1989, Board 
reconsideration decision now constitutes the final decision 
of the Board as to these issues for purposes of a collateral 
attack based on CUE, and accordingly, because the March 24, 
1989, Board reconsideration decision, in effect, subsumed the 
earlier May 21, 1987, Board decision, the issues on appeal 
are characterized as identified on the title page.  Id.


FINDINGS OF FACT

1.  In a March 24, 1989, reconsideration decision by an 
expanded panel, the Board found that its May 21, 1987, 
decision did not involve obvious error and denied the 
veteran's claims of entitlement to an effective date prior to 
January 9, 1986, for a 10 percent evaluation for post-
traumatic neuralgia of the left jaw, and to an evaluation in 
excess of 10 percent for post-traumatic neuralgia of the left 
jaw.

2.  The correct facts, as they were known at the time of the 
March 24, 1989, decision were before the Board; although some 
of the statutory or regulatory provisions extant at the time 
were not correctly applied, this failure was not outcome 
determinative because it did not manifestly alter the outcome 
of the decision.

3.  There was a tenable basis for the Board's March 24, 1989, 
decision.


CONCLUSIONS OF LAW

1.  The March 24, 1989, Board decision denying entitlement to 
an effective date prior to January 9, 1986, for a 10 percent 
evaluation for post-traumatic neuralgia of the left jaw was 
not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5109A, 7111 (West Supp. 2002); 38 C.F.R. §§ 20.1403 
(2004).

2.  The March 24, 1989, Board decision denying entitlement to 
an evaluation in excess of 10 percent for post-traumatic 
neuralgia of the left jaw was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. 
§§ 20.1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).  The Court, however, has held that 
VA's duties to notify and assist contained in the VCAA do not 
apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

Background

In a decision issued concurrently with this Board 
determination, the Board has found that the Board's February 
21, 1961, decision that denied entitlement to a compensable 
rating for the residuals of the veteran's fractured mandible 
was not clearly and unmistakably erroneous.  Thus, the 
Board's February 21, 1961, is final and may not be challenged 
on the basis of CUE.  See 38 C.F.R. § 20.1409(c) (2004).

In reaching the conclusion that the February 21, 1961, 
decision was not clearly and unmistakably erroneous, the 
Board discussed in detail the complaints, findings and 
conclusions contained in the service medical records, as well 
as the post-service lay and medical evidence of record at the 
time of that determination.

A brief review of the service medical records shows that the 
veteran sustained trauma to his mouth and jaws, and an April 
1957 physical examination revealed that his mid-jaw was 
loosely united with crepitus, and that there was minimal 
bleeding from teeth sites; he was diagnosed as having a 
bilateral, compound fracture of the mandible.  The veteran 
received significant in-service treatment for this injury, on 
both an inpatient and outpatient basis, including undergoing 
surgery.

A Physical Evaluation Board (PEB) report, dated in September 
1957, indicates that the veteran was diagnosed as having 
"neuralgia, N.E.C. (left mandibular area #17, #18, #19, due 
to old fracture)," and that due to the disability he was 
found unfit for further military service.  The report states 
that his disability was considered to be 10 percent disabling 
under Diagnostic Code 8205 and was permanent in nature.  A 
June 1958 entry reflects that the veteran was discharged in 
April 1958 and that he was not afforded a separation 
examination.

The Board also considered the findings and conclusions set 
forth in Dr. J. D. Woodrum's May 1958 affidavit, as well as 
the findings and conclusions set forth in the June 1958 VA 
general medical and dental examination reports.  In addition, 
the Board considered the sworn December 1958 hearing 
testimony of the veteran's father, as well as the December 
1959 VA orthopedic and general surgeon examination and 
September 1960 VA neurological examination reports.  In 
addition, the Board noted that the Board remanded the case in 
August 1960 before determining on February 21, 1961, that a 
compensable rating was not warranted for the residuals of the 
veteran's fractured mandible.  

On January 9, 1986, the veteran filed a claim for an 
increased rating for the residuals of his fractured mandible.  
In support, he submitted an August 1985 report prepared by 
Dr. D. Thomas St. Clair, the veteran's dentist.  Dr. St. 
Clair stated that he had reviewed X-rays taken in 1957 
showing that the veteran had sustained trauma to the right 
and left mandibles.  He indicated that X-rays also disclosed 
that the veteran's left mandible had been surgically 
repaired, and stated that the veteran presented with 
complaints of left-sided lower lip numbness; the veteran 
indicated that he was unable to use his left side for chewing 
due to a feeling of improper occlusion on the left side.  Dr. 
St. Clair reported that the temporomandibular joints appeared 
to be normal, both clinically and radiographically.

The veteran also submitted additional records of the 
September 1957 PEB proceedings.  The records include a 
transcript of the veteran's testimony before the PEB.  During 
the September 1957 PEB hearing, the veteran, upon request, 
opened and closed his mouth, and a PEB member commented that 
it revealed that he was able to open and close his mouth 
fully, that mastication was apparently not impaired, and that 
there was good apposition of the teeth.  The veteran 
testified that he had dull pain on the lower part of his jaw 
and down the middle of his chin.

At the hearing, a service dentist, who had evaluated the 
veteran earlier that month, testified that the veteran 
presented with pain in the left lower mandibular area, which 
the examiner reported was in the area of the fracture.  The 
dentist stated that the veteran,

[H]ad complete anesthesia, no feeling of 
the terminal portion of the inferior 
alveolar nerve which supplies the half of 
the mandible from here to about here with 
sensation.  He had no feeling there and 
he has none today.  And he also had no 
feeling of the terminal or cutaneous 
fibers of the, what we call the long 
buccal nerve.  We isolated this pain and 
it came out in this area down in here 
(points to lower left mandibular body 
area).

The dentist further testified that the veteran complained of 
neuralgic pain and that his examination revealed that, 
intraorally, none of the teeth had feeling or vitality and 
that testing disclosed that none or the teeth on his lower 
jaw, from the third molar to the central incisor, had any 
feeling, which indicated that the mandibular inferior 
alveolar was not functioning on that side.  He added that 
tests isolating nerve function revealed that the veteran was 
possibly developing an amputation neuroma because since June 
of 1957 he had had absolutely no feeling, with no evidence of 
paresthesia, which meant that there was no regenerative 
process occurring in the inferior alveolar; the dentist 
explained that pain with no regeneration indicated that the 
veteran was experiencing amputation neuroma type pain in the 
area of the repaired fracture.  

The dentist also reported that additional jaw surgery was 
necessary, but that given the veteran's personality disorder 
it needed to be deferred.  He warned that if surgery were not 
performed to remove the wire it was possible that the veteran 
would have an amputation neuroma and anesthesia for the rest 
of his life, and that an amputation neuroma would drive him 
wild from the pain and the anesthesia would limit his 
function on that side.  The dentist commented that the jaw 
disability was disabling and very probably permanent in 
nature, and that the veteran's injury involved the fifth 
cranial nerve and that he had some malposition, rather than 
malalignment, of the mandible; he explained that the veteran 
appeared to have osseous union.

In March 1986, the veteran was afforded a formal VA 
neurological examination.  The veteran reported suffering 
from continued left lower mandible pain and moderate 
numbness, as well as disfigurement of the left lower mandible 
and right and left facial tissue.  In addition, the veteran 
complained that he had difficulty chewing.  The examiner 
indicated that there was hypalgesia in the left chin as well 
as on the left side of the veteran's gums.  The uvula and 
tongue were midline and there were several scars in the 
mandible and the platysma area.  The diagnosis was post-
traumatic neuralgia in the left jaw and gums.

In April 1986, the veteran was afforded a formal VA dental 
examination.  The examination revealed that the veteran had 
normal occlusion, good oral hygiene and no visible carious 
lesions.  X-rays showed good tooth alignment and interosseous 
wiring in the left mandible body just anterior to the angle.  
There was no evidence of bony pathology.  The examination 
further disclosed that there was extensive loss of feeling to 
sharp needle, both outside and of the entire left alveolar 
process to the right mandible.  His impression was 
significant loss of sensation, especially during mastication, 
which motivates the veteran to chew mainly on his right side.  
The examiner added that there was no doubt significant loss 
of desire in the enjoyment of food, and commented, "I would 
personally consider this to be a compensable dental injury, 
thus creating outpatient dental eligibility."  (Emphasis in 
original).

In a June 1986 rating decision, the RO increased the 
evaluation of the veteran's service-connected disability to 
10 percent by establishing service connection for post-
traumatic neuralgia of the left jaws and gums as residuals of 
an injury to the alveolar nerve as secondary to his service-
connected residuals of the veteran's fractured mandible and 
assigning a 10 percent evaluation for this condition under 
Diagnostic Code 8205, effective January 9, 1986; the dental 
and oral residuals of the veteran's fractured mandible 
remained noncompensably disabling under Diagnostic Code 9999.  
In reaching this determination, after discussing the service 
medical records, the RO stated, 

There was no additional evidence 
indicating the veteran appeared before a 
physical evaluation board evaluation 
which was conducted during 4/57.  During 
this report, it indicates that the 
veteran did complain of some mild 
involvement of the left side of his face 
involving numbness and some anesthesia.  
However, there is no indication of a 
definite diagnosis of such.

In the June 1986 rating decision, the RO also considered the 
findings of the March 1986 VA neurological examination and 
the April 1986 VA dental examination.

The veteran perfected an appeal, asserting entitlement to an 
effective date in April 1958 for the 10 percent rating for 
his post-traumatic neuralgia, and to a higher evaluation for 
this condition.  

With respect to the first issue, the veteran cited the 
findings of the PEB hearing, which he pointed out that the RO 
had acknowledged were not previously of record, and argued 
that they showed that his condition was compensably disabling 
since service; he maintained that the recently associated PEB 
records revealed that he had a neurologic deficit of the 
fifth trigeminal cranial nerve, and these records, which were 
not before the Board on February 21, 1961, clearly and 
undeniably reflect that he had a compensable neurological 
disability since service.  The veteran further asserted that 
the VA examination reports conducted prior to the Board's 
February 21, 1961, decision revealed a similar degree of 
disability to that shown on the 1986 VA examinations.

In support of his increased rating appeal, the veteran argued 
that his post-traumatic neuralgia was manifested by extreme 
irritation, numbness, and aggravation of his mouth and jaw, 
as well a deformity of the jawbone, and that the condition 
warranted a rating in excess of 30 percent.

Analysis

As a preliminary matter, the Board notes that in light of the 
Board's concurrent determination that the February 21, 1961, 
decision was not clearly and unmistakably erroneous, that 
determination is final.  See 38 C.F.R. § 20.1409(c).  

In a March 24, 1989 reconsideration decision, by expanded 
panel, the Board found that its May 21, 1987, decision did 
not involve obvious error warranting reversal and denied 
entitlement to an effective date prior to January 9, 1986, 
for a 10 percent evaluation for post-traumatic neuralgia of 
the left jaw and to an evaluation in excess of 10 percent for 
post-traumatic neuralgia of the left jaw.  The veteran, in 
essence, seeks to have reversed or revised the final March 
24, 1989, decision on the ground of clear and unmistakable 
error (CUE).  Thus, the question before the Board is whether 
the March 24, 1989, decision of the Board contained CUE.

As discussed above, in a May 21, 1987, decision, the Board 
denied both of his claims, but granted reconsideration of the 
appeal.  Thereafter, in a March 24, 1989, reconsideration 
decision that replaced the May 21, 1987, decision, the Board 
determined that there was no clear or obvious error in the 
May 21, 1987, decision.

In support of his motion that the Board's March 24, 1989, 
decision was clearly and unmistakably erroneous, the veteran 
maintains that because it failed to consider whether the 
evidence of his neurologic pain, numbness and cosmetic 
disfigurement, which was "inextricably intertwined" with 
the claim for a compensable rating for the residuals of the 
veteran's fractured mandible, required the assignment of a 10 
percent evaluation it contained CUE.  He also argues that the 
Board should have considered whether a higher rating was 
warranted in light of the service department's determination, 
by way of the PEB report, that the residuals of his fractured 
mandible warranted a 10 percent evaluation under Diagnostic 
Code 8205.  The veteran asserts that had the Board not 
committed these "errors," he would have been awarded a 10 
percent rating based on the 1957 findings of neuralgia of the 
jaw, which the service determined was 10 percent disabling, 
effective the day following his separation from service.

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective on 
November 21, 1997, however, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) 
permit challenges to decisions of the Board on the grounds of 
CUE.  Final regulations amending the Rules of Practice before 
the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-2141 (1999).  It is apparent that Congress, in creating 
§ 7111, intended VA to follow the established case law 
defining CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. 
West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  

This case law is found primarily in the precedent opinions of 
the Court.  CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Bustos v. 
West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding 
that in order to prove the existence of clear and 
unmistakable error, a claimant must show that an error 
occurred that was outcome-determinative, that is, an error 
that would manifestly have changed the outcome of the prior 
decision); see also Hines v. Principi, 18 Vet. App. 227, 235 
(2004).  

A review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  38 C.F.R. § 20.1403(b); see also Pierce v. Principi, 
240 F.3d 1348, 1353-54 (Fed. Cir. 2001); Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  In Russell, the Court set forth 
a three-pronged test for determining when there is CUE 
present in a prior decision.  (1) Either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have held that VA's 
breach of its duty to assist cannot form a basis for a claim 
of clear and unmistakable error.  Cook v. Principi, 318 F. 3d 
1334, 1344-47 (Fed. Cir. 2002) (en banc); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).  Indeed, it is well settled that 
any failure by VA to comply with its duty to assist in the 
development of a claim does not constitute clear and 
unmistakable error.  The Court recently held in Simmons v. 
Principi, 17 Vet. App. 104 (2003), that the failure to 
provide the appellant with a "comprehensive medical 
evaluation" could not, as a matter of law, serve to vitiate 
the finality of a prior rating decision on the basis of clear 
and unmistakable error.  Id. at 109.  The Court noted that 
the Federal Circuit had rejected a nearly identical argument 
in Cook; in Cook the Federal Circuit was even broader, 
declaring, "In summary, a breach of the duty to assist the 
veteran does not vitiate the finality of an RO decision."  
Id.  (Emphasis added.)  See 38 C.F.R. § 20.1403(d)(2) 
(applying the same rule to claims of clear and unmistakable 
error in prior final Board decisions).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original); 
Cook.

In addition, the Federal Circuit held that 38 C.F.R. 
§ 20.1404(b), which required that a claimant plead CUE with 
sufficient particularity, was invalid.  The Federal Circuit 
reasoned that 38 C.F.R. § 20.1404(b), in conjunction with the 
rule codified at 38 C.F.R. § 20.1409(c), operated to prevent 
Board review of any CUE claim that was the subject of a 
motion that was denied for failure to comply with the filing 
and pleading requirements of the rule codified at 38 C.F.R. 
§ 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id. 

Effective July 10, 2001, 38 C.F.R. § 20.1404(b) was revised.  
It now states that a motion for revision of a decision based 
on clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b); see also Phillips 
v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of 
CUE due to pleading deficiency and denial of CUE on merits); 
Luallen v. Brown, 8 Vet. App. 92 (1995) (same).  Accordingly, 
the Board will proceed to consider the merits of the 
veteran's claim.

A.  Earlier effective date claim

Under the law in effect at the time of the March 24, 1989, 
Board decision, the effective date of an award of increased 
compensation was the earliest date that it was factually 
ascertainable that an increase in disability has occurred if 
the claim was received within a year from that date.  
38 U.S.C.A. § 3010(b)(2) (West 1988); 38 C.F.R. § 3.400(o)(2) 
(1988).

Here, it is unchallenged that the veteran filed this claim on 
January 9, 1986.  Further, the Board has concurrently 
determined that the February 21, 1961, Board decision was not 
clearly and unmistakably erroneous.

There were additional records of the PEB proceedings that 
were associated with the claims folder since the Board's 
February 21, 1961, decision.  A careful review of these 
records, when viewed in conjunction with the evidence of 
record, i.e., the August 1985 report prepared by Dr. St. 
Clair, the March 1986 VA neurological examination report, and 
the April 1986 VA dental examination report, does not clearly 
and undebatably demonstrate the veteran's entitlement to a 10 
percent rating prior to January 9, 1986.

In reaching this determination, the Board notes that although 
the veteran's PEB records were constructively of record, see 
38 C.F.R. § 3.156(b) (1988), when those newly associated 
records are considered in connection with the other evidence 
of record, it is not undebatably shown that the veteran was 
entitled to a compensable at any time within one year of his 
submission of his January 9, 1986, claim.  In this regard, 
the Board acknowledges that 38 C.F.R. § 3.400(q)(2) (1988) 
provided, as it does now, that, if the new and material 
evidence were service department records, and if the decision 
were based on the service department records that for some 
reason were not before VA, the effective date goes back in 
time as if the earlier decision were clearly and unmistakably 
erroneous, and not as it would otherwise occur in a reopened 
claim.

Here, the newly associated September PEB hearing transcript 
shows that the veteran was able to open and close his mouth 
fully, that mastication was not impaired and that there was 
good apposition of the teeth.  As such, it is not undebatable 
that a compensable rating was warranted based on this 
evidence.  Moreover, although the RO referenced the new PEB 
records, it is not clear that in increasing the evaluation of 
the veteran's service-connected disability to 10 percent in 
the June 1986 rating decision that the RO's action was 
predicated on those in-service findings, which were decades 
old, rather than on those obtained on the March and April 
1986 VA examinations.

The Board also considered Dr. St. Clair's August 1985 report, 
which reflects that the veteran presented with complaints of 
left-sided lower lip numbness and an inability to use his 
left side for chewing due to a feeling of improper occlusion 
on the left side.  Dr. St. Clair reported, however, that the 
temporomandibular joints appeared to be normal, both 
clinically and radiographically.  As such, it is not 
undebatable that a compensable evaluation was warranted prior 
to January 9, 1986, because a finder of fact would not be 
compelled to conclude that this report would show that under 
Diagnostic Code 8205 a 10 percent rating was warranted due to 
moderate, incomplete paralysis of the fifth (trigeminal) 
cranial nerve; that a 10 percent rating was warranted under 
Diagnostic Code 9904 for moderate displacement of the 
malunion of the mandible required for a 10 percent rating, or 
under Diagnostic Code 9905 for definite limitation of motion 
of temporomandibular articulation that interfered with 
mastication or speech.

Moreover, because the March 1986 VA neurological examination 
and April 1986 VA dental examination were conducted 
subsequent to the assigned effective date, they cannot serve 
as a basis for a higher rating prior to the date of receipt 
of the veteran's January 9, 1986, claim because the effective 
date for an increased evaluation under the law at the time of 
the March 24, 1989, Board decision, as now, states that an 
increased evaluation is effective the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 3010(a) (West 1988); 38 C.F.R. § 3.400(o)(1) 
(1988).  

B.  Increased rating claim

At the time of the March 24, 1989, Board decision, former 
Diagnostic Code 7800 provided that for disfiguring scars of 
the head, face or neck, a noncompensable rating was warranted 
when the disability was slightly disabling.  A 10 percent 
rating required that the condition was moderately 
disfiguring.  Under former Diagnostic Code 7803, a 10 percent 
rating was warranted if the scar was superficial, poorly 
nourished and productive of repeated ulcerations.  Diagnostic 
Code 7804 then in effect stated that superficial scars that 
were tender and painful on objective demonstration warranted 
a 10 percent rating.  Under former Diagnostic Code 7805, 
scars were rated based on the limitation of function of the 
part affected, i.e., the jaw.

Further, as the veteran's attorney has pointed out, the 
disability could also have been rated under Diagnostic Code 
8205, which then, as now, provides that a 10 percent rating 
requires moderate, incomplete paralysis of the fifth 
(trigeminal) cranial nerve; a 30 percent evaluation under 
this code required severe incomplete paralysis of the fifth 
(trigeminal) cranial nerve.  In addition, a 10 percent rating 
was warranted under Diagnostic Code 9904 for moderate 
displacement of the malunion of the mandible for a 10 percent 
rating, and a 20 percent rating required severe displacement 
of the malunion of the mandible.  Further, under Diagnostic 
Code 9905, definite limitation of motion of temporomandibular 
articulation that interfered with mastication or speech 
warranted a 10 percent rating; a 20 percent evaluation 
required motion limited to one-half inch.

As discussed above in relation to the veteran's earlier 
effective date claim, the newly associated September 1957 PEB 
hearing transcript shows that the veteran was able to open 
and close his mouth fully, that mastication was not impaired 
and that there was good apposition of the teeth.  Moreover, 
the service dentist who testified at the September 1957 PEB 
hearing stated that there was no malalignment of the 
mandible.  As such, based on the September 1957 PEB 
transcript, it is not undebatable that a rating in excess of 
10 percent was warranted under any of the above diagnostic 
codes.  

Similarly, although Dr. St. Clair's August 1985 report 
reflects that the veteran presented with complaints of left-
sided lower lip numbness and an inability to use his left 
side for chewing due to a feeling of improper occlusion on 
the left side, the examination revealed that his 
temporomandibular joints were normal, both clinically and 
radiographically.  As such, it is not undebatable that a 
higher evaluation was warranted because a finder of fact 
would not be compelled to conclude that this report would 
show that under Diagnostic Code 8205 a 30 percent rating was 
warranted due to severe, incomplete paralysis of the fifth 
(trigeminal) cranial nerve.  It also follows that the 
veteran's entitlement to a 20 percent rating under Diagnostic 
Code 9904 was not undebatably established because that code 
required severe displacement of the malunion of the mandible.  
Moreover, because the evidence did not conclusive show that 
his motion limited to one-half inch, entitlement to a 20 
percent evaluation under Diagnostic Code 9905 was not 
unquestionably demonstrated.

Further, the March 1986 VA neurological examination report 
shows that the veteran had hypalgesia in the left chin as 
well as on the left side of the veteran's gums.  The report 
indicates that the uvula and tongue were midline and there 
were several scars in the mandible and the platysma area, and 
the neurologist diagnosed the veteran as having post-
traumatic neuralgia in the left jaw and gums.  Applying these 
findings to the criteria set forth in Diagnostic Code 8205, 
it is not undebatable that the veteran's disability was so 
severely disabling that reasonable minds could not differ and 
VA was compelled to award the veteran a 30 percent rating 
under Diagnostic Code 8205.  The same in true regarding the 
veteran's entitlement to a 20 percent rating under Diagnostic 
Codes 9904 and 9905.

The April 1986 VA dental examination revealed that the 
veteran had normal occlusion, good oral hygiene and no 
visible carious lesions, and X-rays showed good tooth 
alignment with no evidence of bony pathology.  Because the 
examination also disclosed that there was extensive loss of 
feeling to sharp needle, both outside and of the entire left 
alveolar process to the right mandible, the dentist commented 
that the veteran had a significant loss of sensation, 
especially during mastication, and opined that he personally 
considered the condition to be compensably disabling.  As 
with the March 1986 VA neurological examination findings, it 
is not undebatable that the veteran's disability was so 
severely disabling that reasonable minds could not differ and 
VA was compelled to award the veteran a 30 percent rating 
under Diagnostic Code 8205, or a 20 percent rating under 
Diagnostic Codes 9904 and 9905.

In addition, with regard to the veteran's argument that the 
Board did not consider separate evaluations for the veteran's 
neurologic, oral/dental and cosmetic disfigurement, the Board 
notes that in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
the Court initially announced that separate evaluations were 
appropriate for distinct pathology arising from the same 
injury, provided that they did not constitute the same 
disability or same manifestation under 38 C.F.R. § 4.14.  The 
rule against pyramiding in effect in March 1989 precluded the 
evaluation of the same disability under various diagnoses in 
order to increase the service-connected evaluation.  See 
38 C.F.R. § 4.14 (1988).  Rather, the condition was to be 
rated on the basis of the predominant disability shown to be 
present.  Indeed, the Board notes that, prior to Esteban, in 
interpreting 38 C.F.R. § 4.14, the Court held that a claimant 
may not be compensated twice for the same symptomatology as 
such a result would overcompensate the claimant for the 
actual impairment of his earning capacity.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).

Further, the Board notes that, in Berger v. Brown, 10 Vet. 
App. 166 (1997), the Court held that "opinions from this 
Court that formulate new interpretations of the law 
subsequent to [a VA] decision cannot be the basis of a valid 
clear and unmistakable error claim.  Id. at 170.  The Court 
reaffirmed this principle in Jordan v. Principi, 17 Vet. 
App. 261, 267 (2003) and Smith v. West, 11 Vet. App.  134, 
137 (1998).  Moreover, in Brewer v. West, 11 Vet. App. 228, 
234 (1998), the Court held that, although judicial decisions 
made during the course of an appeal are retroactively 
applicable to pending appeals, for purposes of adjudicating 
claims of CUE in a prior VA decision, "new" judicial 
interpretations of the law that were not issued at the time 
of the prior VA decision are not applicable.  Id. at 234.  
Further, the Board observes that, subsequent to the March 24, 
1989, decision, the General Counsel of VA concluded that 
decisions of the Court invalidating VA regulations or 
statutory interpretations do not have retroactive effect in 
relation to prior "final" adjudications of claims, but 
should be given retroactive effect as they relate to claims 
still open on direct review.  O.G.C. Prec. 09-94, 59 Fed. 
Reg. 27309 (1994); see also O.G.C. Prec. 25-95, 61 Fed. Reg. 
10065 (1996).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c).

Thus, the Board on March 24, 1989, cannot be required to have 
been clairvoyant, and is not held to a rule of law not 
announced until many years later in Esteban.  Thus, 
entitlement to a separate compensable evaluation for 
impairment, other than that supporting the 10 percent rating 
under Diagnostic Code 8205, was not compelled by the law or 
facts before the Board on March 24, 1989.  The Board 
concludes that there was no CUE present in the March 24, 
1989, decision. 

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board.  
Moreover, although the statutory or regulatory provisions 
extant at the time were not correctly applied, this failure 
did not manifestly change the outcome of the veteran's 
appeal, and thus the March 24, 1989, Board decision was not 
clearly and unmistakably erroneous.  38 C.F.R. § 20.1403(a); 
Bustos, Hines.


ORDER

The veteran's motion to revise or reverse the March 24, 1989, 
decision of the Board of Veterans' Appeals, which denied 
entitlement to an effective date prior to January 9, 1986, 
for a 10 percent evaluation for post-traumatic neuralgia of 
the left jaw, and to an evaluation in excess of 10 percent 
for post-traumatic neuralgia of the left jaw, is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



